Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the visual flow indicator including a “digital display” as set forth in claims 1 and 10; the visual flow indicator having a “sliding or lifting cylinder” as set forth in claim 18; the visual flow indicator having a “sliding or lifting ball” as set forth in claim 19; the visual flow indicator having a “ribbon” as set forth in claim 21; and the visual flow indicator having “confetti” as set forth in claim 22; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] lacks any mention of the 371 status of this application.
	Reference characters “206” and “302” are both used to denote the rotary union.  
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  The comma following the terms “rate” and “flow” should be replaced with a semi-colon in lines 10 and 11 of claim 1, and lines 4 and 5 of claim 16, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig (2013/0306192) in view of Shoshana (WO 2007/032012). Figure 2 of Hennig shows an automatic tire inflation system for dual tires having all of the features as set forth in the above claims, except as specifically noted below. Namely, Hennig fails to show first and/or second visual flow indicator(s) disposed in a path of sealed fluid communication between the rotary air connection (i.e. rotary union) and a first and/or second tire.
	Shoshana teaches the use of a visual flow indicator 21 including a visual alert mechanism 38 and flow meter (per claims 1 and 16). An air hose 29 forms the sealed communication path of the visual flow indicator 21 (per claim 4), which is disposed between a tire valve stem and another element of the TIS (per claim 3). The visual alert mechanism 38 of the visual flow indicator 21 is a sliding or lifting ball or pellet (per claims 19 and 23). The visual flow indicator 21 may also include a paddle rotor (see Figure 2b) (per claim 20). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the tire inflation system of Hennig with the visual flow indicator of Shoshana, for the purpose of allowing verification of airflow to the tires.
	Hennig as modified by Shoshana does not show the visual flow indicator including a sliding or lifting cylinder, ribbon, or confetti. However, it would have been obvious to one of ordinary skill in the art to provide the visual flow indicator of Hennig as modified by Shoshana with any of the above elements, which are functional equivalents of the ball 38. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoshana in view of Bruner (3,987,407). Shoshana shows an air hose 29 for communicating pressurized air to a tire, and having a visual flow indicator 21. Shoshana does not show the use of a lighted indicator.
	Bruner teaches the use of a lighted indicator 62 that is statefully controlled to indicate fluid flow above a threshold fluid flow rate. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide a lighted indicator for the visual flow indicator of Shoshana, for the purpose of providing a warning to the user inside the vehicle.

Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show tire inflation systems and/or visual flow indicators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617